   8:20-cv-00444-RFR-SMB Doc # 12 Filed: 11/19/20 Page 1 of 1 - Page ID # 35




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

FAITH REGIONAL HEALTH SERVICES,

                        Plaintiff,                                      8:20-CV-444

        vs.
                                                               ORDER OF RECUSAL
IRONSHORE INDEMNITY, INC., and UMR,                        REQUEST FOR REASSIGNMENT
INC.,

                        Defendants.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. § 455(a),

which states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” Upon review of the parties and the record

in the above-designated case, the undersigned judge shall, and hereby does, recuse himself from

the above-designated case pursuant to 28 U.S.C. § 455(a).


       IT IS SO ORDERED.


       Dated this 19th day of November, 2020.

                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
